The decree appealed from will be affirmed for the reasons expressed by Vice-Chancellor Stein, reported in 129 N.J. Eq. 389,
in so far as the same lead to the view that the contract sued upon did not comprehend the omission in Keller's *Page 601 
will to make final distribution of the two-fourths part of thecorpus remaining over after the life estates of Josephine De Ronge and Annie Townsend Ashmore. Supporting citations on the proposition that in the distribution of personalty under R.S.3:26-6 and R.S. 3:5-6 et seq., the half blood and the whole blood are on an equal footing are: In re Peake, 115 N.J. Eq. 233; affirmed, 116 N.J. Eq. 565; Smith v. McDonald, 71 N.J. Eq. 261; In re Tantum, 97 N.J. Eq. 271; In re Bell, 99 N.J. Eq. 835.
For a review of the earlier authorities see In re Zeek, 40N.J.L.J. 297.
We reserve opinion on the defense of laches.
For affirmance — THE CHIEF-JUSTICE, CASE, BODINE, DONGES, HEHER, PERSKIE, PORTER, COLIE, DEAR, WELLS, WOLFSKEIL, RAFFERTY, HAGUE, JJ. 13.
For reversal — None.